Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 10




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                               CASE NO.:

     JESUS GONZALEZ

            Plaintiff,
     vs.

     B & R SUPERMARKET, INC.
     d/b/a Milam’s Market #3, and
     KIMZAY OF FLORIDA, INC.

                    Defendants.
                                                    /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant B & R Supermarket, Inc. doing business as Milam’s Market #3 and

     Defendant Kimzay of Florida, Inc. for injunctive relief pursuant to 42 U.S.C. §§12181-

     12189 of the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                            JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.

            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.




                                                        1
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 10




                                                PARTIES

            4.       Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

     from what constitutes a “qualified disability” under the ADA as he is disabled with

     neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

     Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

     §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

            5.       Defendant B & R Supermarket, Inc. (also referenced as “Defendant

     Supermarket,” “tenant,” “operator,” lessee” or “co-Defendant”) is registered in Florida as a

     for profit corporation and is the owner and operator of the Milam’s Market #3 located at

     2969 SW 32 Avenue, Miami, Florida 33133.

            6.       Defendant Kimzay of Florida, Inc. (also referenced as “Defendant Landlord,”

     “Lessor,” “Owner,” or “co-Defendant”) is the owner of real property identified as Folio 01-

     4116-048-0010 which is a commercial strip mall.

                                                 FACTS

            7.       A portion of the commercial space encompassed within Defendant

     Landlord’s strip mall is identified as 2969 SW 32 Avenue, Miami, Florida 33133. At all

     times material hereto, this portion of the strip mall has been leased to co-Defendant

     Supermarket (the lessee). The lessee in turn has operated Milam’s Market #3 within that

     leased space.

            8.       Milam’s Market is an upscale supermarket known for its high-quality

     produce, meats, baked goods, an international selection of grocery items. Milam’s Market

     also sells flowers and prepared foods to go and has an outdoor seating area where customers

     can eat the prepared foods and baked goods that they have purchased from the supermarket.




                                                     2
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 10




     Accordingly, Milam’s Market #3 is a place of public accommodation pursuant to 42 U.S.C.

     §12181(7)(E) since it is a as a bakery, a grocery store and an “other” sales establishment.

     Milam’s Market #3 is also referenced as a “supermarket” or “place of public

     accommodation.”

            9.     At all times material hereto, Defendant Supermarket was (and is) a company

     owning and operating upscale supermarkets under the “Milam’s Market” brand which are

     open to the public. Each of the Defendant’s supermarkets (including Milam’s Market #3

     located at 2969 SW 32 Avenue) is a place of public accommodation subject to the

     requirements of Title III of the ADA and its implementing regulation; 42 U.S.C. §12182,

     §12181(7)(E) and 28 C.F.R. §36.104(5).

            10.    As the operator of supermarkets which are open to the public, Defendant

     Supermarket is defined as a “Public Accommodation" within meaning of Title III because it

     is a private entity which owns, or operates a supermarket; 42 U.S.C. §12182, §12181(7)(E);

     28 C.F.R. §36.104(5).

            11.    Due to the close proximity of Plaintiff’s home to the 2969 SW 32 Avenue

     Milam’s Market #3 location, on March 14, 2021 Plaintiff went to Milam’s Market #3 with

     the intent of purchasing grocery items and prepared food which he had planned on eating at

     the outdoor dining tables provided for customers.

            12.    While Plaintiff purchased a prepared food to go, he was unable to enjoy

     dining at the outdoor dining tables because there is (was) no seating for persons who are

     handicapped and in a wheelchair.

            13.    Furthermore, when Plainitff went to the restrooms within Milam’s Market

     #3, he found multiple areas of inaccessibility due to the fact that he perambulates with the




                                                  3
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 10




     assistance of a wheelchair.

               14.     Based on the above delineated access impediments, Plaintiff has been denied

     full and equal access by the operator/lessee of that supermarket (Defendant Supermarket)

     and by the owner/lessor of the commercial property which houses the supermarket

     (Defendant Landlord).

               15.     On information and belief, Defendant Supermarket is well aware of the ADA

     and the need to provide for equal access in all areas of its supermarkets. Therefore, its

     failure to reasonably accommodate mobility impaired and disabled patrons by insuring that

     its Milam’s Market #3 supermarket located at 2969 SW 32 Avenue is fully accessible is/was

     willful, malicious, and oppressive and in complete disregard for the Civil Rights of the

     Plaintiff and in violation of 28 C.F.R. §36.303.

               16.     As the owner of commercial real property which is operated as a supermarket

     open to the public, Defendant Kimzay of Florida, Inc. is also a “Public Accommodation”

     pursuant to 42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(5). On information and belief, as

     an investor and owner of a large commercial property being used as a public

     accommodation, Defendant Kimzay of Florida, Inc. is aware of the ADA and the need to

     provide for equal access in all areas of its commercial properties which are open to the

     public.

               17.     As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

               18.     Plaintiff continues to desire to patronize the Milam’s Market #3 located at

     2969 SW 32 Avenue, but continues to be injured in that he continues to be discriminated




                                                     4
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 10




     against due to the barriers to access within that place of public accommodation, all which

     are in violation of the ADA.

            19.     Any and all requisite notice has been provided.

            20.     Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                    COUNT I – VIOLATIONS OF TITLE III OF THE ADA

            21.     The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

            22.     Congress explicitly stated that the purpose of the ADA was to:

            (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;

            (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,

            (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced on a daily
                     by people with disabilities.

     42 U.S.C. §12101(b)(1)(2) and (4).

            23.     Prior to the filing of this lawsuit, Plaintiff personally visited Milam’s Market

     #3 in order to purchase groceries and prepared food and to enjoy the just purchased prepared

     food at the outside eating area provided to customers, however Plaintiff was denied

     adequate accommodation because, as a disabled individual who utilizes a wheelchair for



                                                    5
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 10




     mobility, Plaintiff met architectural barriers when attempting to sit at the outdoor dining

     area to enjoy his meal and when he went to the restroom at the supermarket. Therefore,

     Plaintiff has suffered an injury in fact.

             24.     Defendant Supermarket       (lessee/operator of Milam’s Market #3) and

     Defendant Landlord (owner/lessor) have discriminated (and continue to discriminate)

     against Plaintiff by denying full and equal access to, and full and equal enjoyment of, goods,

     services, facilities, privileges, advantages and/or accommodations at the supermarket, in

     derogation of 42 U.S.C. §12101 et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by

     failing to barriers to access pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal

     is readily achievable.

             25.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Milam’s Market #3 supermarket which is near Plaintiff’s home.

             26.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

             27.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.




                                                   6
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 10




            28.           The commercial space which        is   owned by       Defendant Landlord

     (owner/lessor) which houses Milam’s Market #3 is operated by Defendant Supermarket

     (tenant/lessee). This commercial space is in violation of 42 U.S.C. §12181 et. seq., the ADA

     and 28 C.F.R. §36.302 et. seq., and both the owner/lessor and the tenant/lessee are

     discriminating against the Plaintiff as a result of inter alia, the following specific violations:

                     i.        As to Defendant Supermarket (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), failure to have permanently

     designated interior spaces without proper signage location. Signage is mounted on the door

     leaf without braille or raised characters violating Section 4.1.3(16) and 4.30 of the ADAAG

     and Sections 216.2 and 703 of the 2010 ADA Standards, whose resolution is readily

     achievable.

                    ii.        As to Defendant Supermarket (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty going

     through the door without been hit by the door, as it closes too fast. Therefore Defendants

     have failed to provide a front entrance door which is accessible pursuant to the 2010 ADA

     Standards for Accessible Design, which is in violation Section 404.2.8.1 which states that

     door closers shall be adjusted so that from an open position of 90 degrees, the time required

     to move the door to a position of 12 degrees from the latch is 5 seconds minimum, and

     Section 404.2.8.2 which states that door spring hinges shall be adjusted so that from the

     open position of 70 degrees, the door shall move to the closed position in 1/5 seconds

     minimum.

                   iii.        As to Defendant Supermarket (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), plaintiff was exposed to a




                                                     7
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 10




     cutting/burning hazard because the lavatory pipes and water supply lines are not completely

     wrapped (outside the stall) which is in violation of Section 4.19.4 of the ADAAG and

     Section 606.5 of the 2010 ADA Standards of Accessible Design, because the lavatory pipes

     are not fully wrapped or maintained.

                  iv.      As to Defendant Supermarket (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty

     closing the stall door, as it is missing pull handles, in violation of Sections 4.27.4 of the

     ADAAG and Sections 604.8.1.2 of the 2010 ADA Standards of Accessible Design, as the

     toilet compartment (stall) door does not provide pull handles on both sides of the door near

     the latch.

                  v.       As to Defendant Supermarket (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), plaintiff could not use the

     soap dispenser outside the stall without assistance, as it is not mounted at the required

     location in violation of Section 4.2.5 of the ADAAG and Section 308.2.1 of the 2010 ADA

     Standards of Accessible Design, and is in violation of ADA Code Section §606.1.

                  vi.      As to Defendant Supermarket (lessee/operator) and Defendant

     Landlord (owner/lessor of the property) (jointly and severally), failure to provide a hand

     towel dispenser located within reach of a disabled individual in wheelchair. The soap

     dispenser is not mounted in accordance with Section 4.2.5 of the ADAAG. Further, 2010

     ADA Standards for Accessible Design Section 308.2.1 states that the accessible height for a

     forward reach dispenser the high forward reach shall be 48 inches maximum and the low

     forward reach shall be 15 inches minimum above the finish floor or ground and 308.2.2

     states that where there is obstructed forward reach (when reach depth exceeds 20 inches),




                                                  8
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 10




     the high forward reach shall be 44 inches maximum and the reach depth shall be 25 inches

     maximum. In this instant case, the towel dispenser is obstructed and is higher than the high

     forward reach violation of 28 C.F.R. Part 36; 2010 ADA Standards for Accessible Design

     Section 606.1 and Section 308.

                  vii.          As to Defendant Supermarket (the lessee and operator) and Defendant

     Landlord (owner/lessor) (jointly and severally), the Milam’s Market #3 outside dining area

     (with its tables and chairs affixed to the cement/ground) does not provide for designated

     handicapped seating accessible by wheelchair, in violation of 28 C.F.R. Part 36, Section

     4.32 of the ADAAG, and 2010 ADA Standards for Accessible Design Sections 226, 902,

     and 903, which requires that all dining areas, including outdoor seating areas be accessible

     in clear floor/ground space, size and height.

            29.          Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the Milam’s Market #3 supermarket commercial space accessible to

     persons with disabilities since January 28, 1992. Defendants have jointly and severally

     failed to comply with this mandate.

            30.          Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     supermarket therein such that it is made readily accessible to, and useable by, individuals

     with disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

     Defendant Kimzay of Florida, Inc. (owner and lessor of the commercial property) and

     Defendant B & R Supermarket, Inc. (lessee and operator of Milam’s Market #3

     supermarket) and requests the following relief:




                                                       9
Case 1:21-cv-21398-MGC Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 10




            a)      The Court declare that Defendants have violated the ADA;

            b)      The Court enter an Order directing Defendants to evaluate and neutralize

     their policies, practices and procedures toward persons with disabilities,

            c)      The Court enter an Order requiring Defendants to alter the commercial

     property and Milam’s Market #3 such that it becomes accessible to and usable by

     individuals with disabilities to the full extent required by the Title III of the ADA;

            d)      The Court award reasonable costs and attorneys’ fees; and

            e)      The Court award any and all other relief that may be necessary and

     appropriate.

     Dated this 12th day of April 2021.

                                                    Respectfully submitted,

                                                    /s/ J. Courtney Cunningham
                                                    J. Courtney Cunningham, Esq.
                                                    J. COURTNEY CUNNINGHAM, PLLC
                                                    FBN: 628166
                                                    8950 SW 74th Court, Suite 2201
                                                    Miami, Florida 33156
                                                    Telephone: 305-351-2014
                                                    Email: cc@cunninghampllc.com
                                                    Counsel for Plaintiff




                                                    10
